
	

113 HR 202 IH: To amend the Federal Water Pollution Control Act to limit citizens suits against publicly owned treatment works, to provide for defenses, to extend the period of a permit, to limit attorneys fees, and for other purposes.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. McClintock
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to limit
		  citizens suits against publicly owned treatment works, to provide for defenses,
		  to extend the period of a permit, to limit attorneys fees, and for other
		  purposes.
	
	
		1.Limitation on citizen suit
			 provisionSection 505 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1365) is amended—
			(1)in subsection (a)
			 by striking subsection (b) and inserting subsections (b)
			 and (i); and
			(2)by adding at the
			 end the following:
				
					(i)Limitation for
				POTW suits
						(1)In
				generalNo action may be commenced under subsection (a)(1) by a
				citizen with respect to a publicly owned treatment works to enforce an effluent
				standard or limitation under this Act or an order issued by the Administrator
				or a State with respect to such a standard or limitation unless the publicly
				owned treatment works is in significant non-compliance, as defined in the
				Environmental Protection Agency’s December 12, 1996, guidance document entitled
				A General Design for SNC Redefinition Enhancement in PCS.
						(2)ExceptionNotwithstanding paragraph (1), no action
				may be commenced under subsection (a)(1) with respect to a publicly owned
				treatment works that is in significant non-compliance based on a manual
				designation, as defined in the Environmental Protection Agency’s December 12,
				1996, guidance document entitled ‘A General Design for SNC Redefinition
				Enhancement in PCS’.
						.
				
			2.Affirmative
			 defensesSection 309 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1319) is amended by adding at
			 the end the following:
			
				(h)Affirmative
				defenses
					(1)In
				generalThere shall be no liability under this Act for a person
				otherwise liable for the unlawful discharge of a pollutant from a publicly
				owned treatment works who can establish by a preponderance of the evidence that
				the immediate cause of the unlawful discharge and any damages was—
						(A)an act of
				God;
						(B)an act of
				war;
						(C)an act or omission
				of a third party other than an employee or agent of the defendant, or than one
				whose act or omission occurs in connection with a contractual relationship,
				existing directly or indirectly, with the defendant, if the defendant
				establishes by a preponderance of the evidence that—
							(i)he
				exercised due care in light of all relevant facts and circumstances; and
							(ii)he took
				precautions against foreseeable acts or omissions of any such third party and
				the consequences that could foreseeably result from such acts or omissions;
				or
							(D)any combination of
				the foregoing subparagraphs.
						(2)Additional
				defensesAll general
				defenses, affirmative defenses, and bars to prosecution that may apply with
				respect to other Federal criminal offenses may apply under this Act and shall
				be determined by the courts of the United States according to the principles of
				common law as they may be interpreted in the light of reason and experience.
				Concepts of justification and excuse applicable under this section may be
				developed in the light of reason and
				experience.
					.
		3.Waiting
			 periodIn implementing the
			 Federal Water Pollution Control Act, the Administrator of the Environmental
			 Protection Agency or a State, as the case may be, shall provide a 60-day
			 waiting period between the notice of a violation of the Act by a publicly owned
			 treatment works and the issuance of a civil penalty. If within such 60-day
			 period the publicly owned treatment works submits a viable plan for correcting
			 the non-compliance that is the subject of the notice and thereafter diligently
			 implements such plan, the Administrator shall not assess a civil penalty for
			 the notice of violation.
		4.Permit
			 length
			(a)In
			 generalNotwithstanding any
			 other law, any permit issued to the owner or operator of a publicly owned
			 treatment works by the Administrator of the Environmental Protection Agency or
			 a State, as the case may be, to discharge a pollutant under the Federal Water
			 Pollution Control Act shall have a 15-year term.
			(b)Conforming
			 amendmentSection
			 402(b)(1)(B) of the Federal Water Pollution Control Act is amended by striking
			 five years and inserting 5 years, or, in the case of a
			 publicly owned treatment works, 15 years.
			5.Attorney’s
			 feesSection 505(d) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1365(d)) is amended by inserting
			 after the first sentence the following: With respect to an action
			 involving a publicly owned treatment works, the court, in determining whether
			 the costs of litigation (including attorney and expert witness fees) are
			 reasonable, shall consider the prevailing rate of such fees in the community
			 where the publicly owned treatment works is located..
		6.Cost benefit
			 analysisNotwithstanding any
			 other law, any new or increased treatment requirement associated with a permit
			 issued to the owner or operator of a publicly owned treatment works by the
			 Administrator of the Environmental Protection Agency or a State, as the case
			 may be, to discharge a pollutant under the Federal Water Pollution Control Act
			 shall be subject to a cost-benefit analysis performed by the Administrator or
			 the State to ensure that the costs imposed on such owner or operator to comply
			 with such new or increased requirement are outweighed by the benefit to the
			 public of the new or increased requirement.
		
